DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed July 1, 2022.  The amendment has been approved for entry.
Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claim 8, the prior art of record fails to anticipate or render obvious an apparatus for amplifying a brake control signal comprising a means for protecting a tractor air brake system, means for amplifying a control signal, and further comprising means for delivering air to a port on the means for protecting the tractor air brake system and to at least two ports on the means for amplifying the control signal.  With regards to claim 15, the prior art of record fails to anticipate or render obvious a valve arrangement for amplifying a brake control signal comprising a dash control valve (DCV) that delivers air to three ports in the valve arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 19, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657